Opinion by
Keefe, J.
The deputy collector stated that the sugar in question was not received in the warehouse until October 24, 1939, according to the storekeeper’s report, and that 44,999 bags were feceived and the same number delivered. Under these circumstances it appeared that the protest is frivolous. However, as the Secretary of Treasury has exclusive authority to remit any duties or entertain any claims on the ground of loss through casualty of goods in a bonded warehouse, the Government’s motion to dismiss was granted.